Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 1 of 61 PAGEID #: 76790




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


   IN RE: OHIO EXECUTION                 Case No. 2:11-cv-1016
   PROTOCOL LITIGATION
                                         CHIEF JUDGE EDMUND A. SARGUS, JR.
   This document relates to:             Magistrate Judge Michael R. Merz
   PLAINTIFF HENNESS




                         Expert Report of Dr. Mark Edgar




        I, Mark Edgar, under the penalty of perjury, declare the following to

  be true:

        My name is Mark A. Edgar, M.D. I am an Associate Professor of

        Pathology at Emory University School of Medicine, in Atlanta, Georgia. I

        am a practicing, Board-certified anatomic pathologist and

        neuropathologist, and I am involved in resident training in anatomic

        pathology.

        The factual statements I make in this declaration are true and correct to

        the best of my knowledge and experience.

        I have been asked by counsel representing inmate Warren K. Henness to

        provide opinions related to the lethal injection execution protocol

        employed by the State of Ohio.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 2 of 61 PAGEID #: 76791




        In preparing this report and reaching the expert opinions contained

        herein, I have reviewed, among other materials, autopsy reports of

        inmates executed using lethal injection protocols employing midazolam,

        including reports for: Thomas Arthur, Chadwick Banks, Oscar Bolin, Jr.,

        Christopher Brooks, Juan Chavez, Jerry Correll, Eddie Davis, Michael

        Eggers, Ricky Gray, William Happ, Robert Hendrix, John Henry, Robert

        Henry, Paul Howell, Jack Jones, Jr., Darius Kimbrough, Johnny

        Kormondy, Ledell Lee, Clayton Lockett, Torrey McNabb, Robert Melson,

        Walter Moody, William Morva, Ronald Smith, Charles Warner, Kenneth

        Williams, Marcel Williams, and Joseph Wood. In addition, I performed

        an autopsy on Robert Van Hook, including conducting microscopic

        analysis of histological slides prepared from samples, and I wrote a

        formal report of my findings. I also reviewed eyewitness media accounts

        of Mr. Van Hook’s execution, as well as eyewitness accounts of the

        execution of Billy Ray Irick in Tennessee. I also reviewed an Excel

        spreadsheet collecting eyewitness observations made during the

        executions of inmates listed above and others for which there was no

        formal autopsy report to review, and the accompanying citation list. I

        have reviewed the chancery court’s decision in Abu-Ali-Abur’Rahman et al

        vs Parker [Tennessee Chancery Court, case No. 18-183-II(III)]. I also

        watched and heard the testimony of Dr. David Greenblatt, Dr. David

        Lubarsky, and Dr. Roswell Lee Evans in that trial. I have also reviewed

        the transcript of the entire trial. I read the 9/2/2018 declaration of Dr.


                                          2
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 3 of 61 PAGEID #: 76792




        David A. Lubarsky concerning witness observations made during the

        execution of Billy Ray Irick. I reviewed the motion for preliminary

        injunction for Warren K. Henness filed in this case (Case No. 2:11-cv-

        1016). I read the district court decision dated January 26, 2017 in In re

        Ohio Execution Protocol Litigation, No. 2:11-cv-1016, 235 F. Supp. 3d 892

        (S.D. Ohio Jan. 26, 2017). I also reviewed the Sixth Circuit opinion

        reversing that district court decision in Fears v. Morgan, 860 F.3d 881

        (6th Cir. 2017) (en banc). I also reviewed the other following decisions in

        this case: In re Ohio Execution Protocol Litigation (Otte), No. 2:11-cv-1016,

        2017 U.S. Dist. LEXIS 145432 (S.D. Ohio Sept. 8, 2017); In re Ohio

        Execution Protocol Litigation (Campbell & Tibbetts), No. 2:11-cv-1016,

        2017 U.S. Dist. LEXIS 182406 (S.D. Ohio Nov. 3, 2017); and Campbell v.

        Kasich, 881 F.3 447 (6th Cir. 2018). I reviewed scientific articles related

        to an experimental model of pulmonary edema (Journal of Clinical

        Investigation 1965; 44(3): 458-464), and a study on medicolegal aspects

        of drowning (Mukherjee et al., Medicolegal study of drowning deaths.

        Journal of Research in Forensic Medicine and Toxicology 2016; 2(1):1-4). I

        reviewed an article on acute pulmonary edema (NEJM 2005; 353: 2788-

        2796). I reviewed a scientific paper regarding the value of cumulative

        evidence in medicine as it relates to meta-analyses by Nordmann et al.,

        Meta-analyses: what they can and cannot do, Swiss Med. Wkly.

        2012;142:w13518. I have reviewed the package insert for midazolam. I

        have read the prescribing information for pentobarbital injectable from


                                           3
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 4 of 61 PAGEID #: 76793




        Leucadia Pharmaceuticals (Revised October 2017). I have read the Ohio

        lethal injection protocol effective October 7, 2016.


                 BACKGROUND AND EXPERT QUALIFICATIONS

        My professional qualifications are fully expressed in my curriculum vitae

        appended to this report. Brief highlights include the following:

        I am a currently practicing anatomic pathologist and neuropathologist

        and have been continuously practicing for the past 23 years.

        I’m also an Associate Professor of pathology in the Department of

        Pathology at Emory School of Medicine in Atlanta, Georgia, where I am

        also the Director of Quality Assurance for anatomic pathology. I am also

        the Assistant Director of the Bone and Soft Tissue Pathology Expert

        Consultation Service, where I review diagnostically challenging cases

        submitted for expert review from across the country.

        I have published more than 80 academic works, including book chapters

        and original articles.

        I have provided expert witness testimony in one case in the last four

        years: Abdur’Rahman v. Parker, Chancery Court for State of Tennessee,

        Twentieth Judicial District, Davidson County, TN, Part III, Case No. 18-

        183-II (III). In that case, I served as an expert witness for the plaintiffs. I

        provided testimony at trial, and I was deposed as well.

        I am being compensated at the rate of $400 per hour for research,

        evidence collection and review, document review, consultation, report-

        writing, testimony, travel, and any other work related to this case.
                                           4
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 5 of 61 PAGEID #: 76794




     SCIENTIFIC BASES AND OPINIONS REGARDING OHIO’S THREE-DRUG
                     LETHAL INJECTION PROTOCOL

     I.      Pulmonary Edema

          Pulmonary edema is the movement of fluid from small blood vessels in

          the lung (alveolar capillaries) into the air spaces. (Ware LB and Matthay

          MA, Acute pulmonary edema, New England Journal of Medicine;

          2005:353: 2788-2796). It can be caused by increased hydrostatic

          pressure and congestion in capillaries as the result of fluid back-up in

          the lungs resulting from a failing heart (cardiogenic pulmonary edema).

          It can also be the result of a variety of chemical, infectious, or physical

          insults to the lung, such as inhaled toxic gas or reaction to intravenous

          contrast media used by radiologists.

          Pulmonary edema has a variety of effects on the body. First, the

          presence of fluid in airspaces (alveolar sacs) interferes with normal gas

          exchange, which reduces the amount of oxygen in the blood. It also

          increases the work of breathing; in mild cases, this causes shortness of

          breath, sometimes coughing or wheezing, and increase in the rate of

          breathing, but with increasing severity it greatly increases the work of

          breathing such that the chest muscles and diaphragm strain as they

          expend greater effort to move air into the lungs. This also produces

          sensations similar to drowning or asphyxiation as fluid occupies a

          greater volume of the air spaces. Severe pulmonary edema is an

          intolerable state that produces panic and terror.



                                             5
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 6 of 61 PAGEID #: 76795




           Normal adult lungs weigh about 350-400 grams and these lung weights

           are seen in people who die very suddenly as from a ruptured aneurysm

           in the brain or a large blood vessel. Most deaths are not instantaneous,

           however, but are a more gradual process in which multiple organs

           gradually fail together, ultimately resulting in a failing heart. This

           results in heavy, congested lungs.

           Significant degrees of pulmonary edema are evident to the naked eye.

           Lungs are typically heavy and wet, with cut sections leaking fluid and

           resembling a wet sponge as fluid pours from the tissue when it is

           squeezed. Blood is often present in the fluid, giving it a reddish color

           described as serosanguineous. Pulmonary edema may arise suddenly,

           over the course of minutes. When it is fulminant—that is, when it is

           both sudden (i.e., acute) and severe in onset—it may result in the

           presence of foam or froth in the small/lower or large/upper airways

           (bronchi and trachea) resulting from the mixture of air, edema fluid, and

           pulmonary surfactant (a detergent-like secretion normally present in the

           airspaces). Minor degrees of pulmonary edema may result in heavy

           lungs that do not appear wet, but edema fluid may be evident in lung

           tissue examined under the microscope.


     II.      Ohio’s Execution of Robert Van Hook

           It is my understanding that Ohio recently executed Robert Van Hook,

           using a lethal injection protocol of 500 mg of midazolam, followed by



                                             6
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 7 of 61 PAGEID #: 76796




        injection of rocuronium bromide, followed by injection of potassium

        chloride.

        I conducted an autopsy of Mr. Van Hook’s body the day after he was

        executed. This took place in the Montgomery County Coroner’s Office in

        Dayton, Ohio, a busy, well-equipped facility in which forensic autopsies

        are conducted daily. Autopsy technicians assisted in removal of organs,

        collection of blood for toxicology studies, and photography.

        An external examination of the body was conducted and photographs

        were taken by the Coroner’s Office photographer. The autopsy was

        conducted in the usual manner, with a Y-shaped incision into the chest

        and abdomen and an oscillating saw used to remove the front portion of

        the chest cage. After that, an autopsy technician removed organs from

        the chest and abdominal cavities, weighed each, and placed them on a

        metal table for examination. I then sectioned each organ at 1 to 2 cm

        intervals, and examined cut surfaces for any evidence of gross pathology.

        As I did my examination, I described abnormalities to another technician

        who made a written note of the findings. I selected representative pieces

        of tissue from each organ examined and placed them in formalin (a

        preservative/fixative solution) for later preparation of slides for

        microscopic examination.

        The autopsy revealed significant abnormalities in Mr. Van Hook’s lungs.

        The lungs were heavy (left and right lungs weighing 665 and 709 grams,

        respectively) and showed grossly evident pulmonary edema with cut


                                           7
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 8 of 61 PAGEID #: 76797




        sections exuding serosanguineous, frothy fluid. There was bloody froth

        seen in both main bronchi. No other abnormalities were seen in the

        lungs. There was evidence of other common natural diseases, including

        an abnormally small, firm thyroid gland, inflammation in the stomach,

        and diverticulosis in the colon. The heart appeared normal.

        Tissue was collected from a variety of organs for microscopic

        examination. Slides were prepared at the Montgomery County Coroner’s

        Office histology laboratory. This type of histology evidence is the type of

        material typically reviewed in my field to make conclusions about

        abnormalities found at autopsy. Histology slides are virtually always

        produced by a dedicated laboratory and not by the pathologist. I

        reviewed these slides, and sections of lung confirmed evidence of

        pulmonary edema with fluid in airspaces, as seen in the images that

        follow.




                                          8
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 9 of 61 PAGEID #: 76798




    Figure 1 Lung, Hematoxylin and Eosin, 40X AND 100X
    The @ identifies an alveolar space filled with air.
    The * identifies an alveolar sac filled with pink edema fluid.




                                              9
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 10 of 61 PAGEID #: 76799




     Figure 2 Lung, Hematoxylin and Eosin, 40X AND 100X
     The @ identifies an alveolar space filled with air.
     The * identifies an alveolar sac filled with pink edema fluid.




                                            10
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 11 of 61 PAGEID #: 76800




         In addition, microscopic sections of the brain showed evidence of early

         nerve cell damage resulting from lack of adequate oxygen or blood flow.

         There was evidence of other common natural diseases such as chronic

         thyroiditis and fat accumulation in the liver. There was no microscopic

         evidence of heart disease.

         After he was administered 500 mg of midazolam, it was reported that

         Van Hook stopped singing and that his chest was rapidly rising and

         falling for a few minutes and he fell silent. A minute later, his breathing

         remained labored. A few minutes later, he began puffing out his lips as

         he exhaled and then he was gasping and wheezing loudly enough that it

         was audible into the witness room. A minute or so later, his chest

         stopped rising and falling. Marty Schladen, Killer’s final words: ‘I’m no

         good. I hope now you have some peace’, Columbus Dispatch, July 18,

         2018, https://www.dispatch.com/news/20180718/killers-final-words-

         im-no-good-i-hope-now-you-have-some-peace; Cameron Knight, ‘I’m no

         good.’ Ohio executes ‘homosexual panic’ murderer and killer of Hyde

         Park man, Cincinnati.com, July 17, 2018,

         https://www.cincinnati.com/story/news/crime/crime-and-

         courts/2018/07/17/execution-homosexual-panic-murderer-set-10-

         m/792535002/.

         The autopsy data confirms my opinion that Van Hook developed acute

         pulmonary edema during his execution. The portions of the execution

         eyewitness accounts that simply recount the witness’s observations


                                          11
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 12 of 61 PAGEID #: 76801




         further support that conclusion; the rapid or labored breathing, gasping,

         and wheezing described in the eyewitness accounts are typical clinical

         features of pulmonary edema. In addition, the findings in the brain

         indicate that Mr. Van Hook was alive for at least 3 to 5 minutes following

         which time his brain suffered insufficient oxygen delivery or blood flow.

         Rocuronium bromide would not cause pulmonary edema. In fact, once

         fully effective, it would prevent the development of frothy fluid in the

         lungs and airways because as a neuromuscular blocking agent it

         paralyzes the muscles of respiration which would stop the flow of air

         necessary for production of froth. (Journal of Clinical Investigation 1965;

         44(3): 458-464).

         Potassium chloride would not cause pulmonary edema because it rapidly

         causes cessation of electrical activity in the heart, cardiac arrest, and

         cessation of the blood flow necessary for development of pulmonary

         edema.

         I also noted that there was no evidence in the autopsy reports or

         eyewitness observations to suggest that Mr. Van Hook or any of the other

         executed inmates in whom pulmonary edema was identified post-mortem

         suffered from pulmonary edema before their respective executions.

         Because neither the paralytic drug nor the potassium chloride would

         have been the genesis of the pulmonary edema I found in Mr. Van Hook,

         and there is no evidence to suggest that the pulmonary edema was

         present before the execution started, it is my opinion that the 500 mg


                                           12
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 13 of 61 PAGEID #: 76802




         dose of IV-injected midazolam was responsible for the development of

         pulmonary edema in Mr. Van Hook’s case. The same applies as to the

         other cases in which the autopsy reports confirm the presence of

         pulmonary edema. This is supported by the numerous and consistent

         eyewitness accounts describing actions indicative of respiratory distress

         developing relatively early during the execution processes, before

         administration of the second and third protocol drugs and continuing

         until some point after injection of the second or third drugs. It is also

         supported by Dr. Greenblatt’s explanation of why and how large doses of

         IV-injected midazolam, as a highly acidic solution, will rapidly cause

         damage to the lungs after injection.


      III.   Other Executions Using Midazolam

         I have reviewed autopsy reports for all executions for which, to my

         knowledge, a written autopsy report exists. I have created a spreadsheet

         of each execution using IV-administered midazolam, charting the

         autopsy findings related to the presence or absence of pulmonary edema.

         That chart is attached to this Report as an Exhibit. The written autopsy

         reports I reviewed are attached to this Report as well. I have also

         reviewed a spreadsheet with collected eyewitness accounts for each of

         those executions except the executions of Mr. Van Hook and Mr. Irick.

         That spreadsheet and the associated citations to the sources are

         attached to this Report as Exhibits as well. These types of sources,

         gathering eyewitness observational data and information along with
                                          13
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 14 of 61 PAGEID #: 76803




         official records, for the purpose of comprehensive review and analysis,

         are regularly relied on to reach conclusions in my field. Unless otherwise

         noted, the references below to matters that occurred during the

         respective executions can all be found on the associated row in that

         spreadsheet. My assessment and findings, based on these various

         sources of information for each of those executions, are as follows.

            1.    Thomas Arthur (05/26/2017, Alabama, 3-drug midazolam
                  protocol).

         Eyewitnesses reported that Arthur was administered 500 mg of

         midazolam at 11:50 p.m., that his breathing became more shallow, and

         that his breathing remained shallow at least 10 minutes later. The

         written autopsy report noted his right lung weighed 598 g, and his left

         lung weighed 470 g. The report also documented that both lungs showed

         moderately congested parenchyma, and oozed moderate amounts of

         yellow-tinged frothy fluid. That autopsy data confirms my opinion that

         Arthur developed acute pulmonary edema during his execution, and the

         eyewitness accounts further reconfirm that conclusion.

            2.    Chadwick Banks (11/13/14, Florida, 3-drug midazolam
                  protocol).

         There is no written autopsy report from Banks’s execution. Media

         accounts of the execution report that Banks “began to breathe deeply”

         after the drugs began to be injected. It is my understanding that Florida

         takes steps to tightly bind the inmate’s body and extremities, and that

         Florida injects the paralytic drug quite quickly after injection of the


                                           14
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 15 of 61 PAGEID #: 76804




         midazolam. These two factors largely prevent the inmate from outwardly

         manifesting movements during his execution. As a result, the external

         observation data from eyewitnesses to Bank’s execution (and, with some

         exceptions, the other Florida executions) are somewhat limited. On the

         other hand, that also makes the data from Florida executions in which

         eyewitnesses noticed specific things rather important. Although there is

         no written autopsy data to say for certain, the eyewitness accounts that

         Banks exhibited deep breathing means I cannot rule out that Banks

         developed pulmonary edema during his execution.

            3.    Oscar Bolin, Jr. (01/07/2016, Florida, 3-drug midazolam
                  protocol).

         Eyewitness reports of the execution do not describe any activities of note

         during Bolin’s execution. But the pathology data confirm Bolin

         developed acute pulmonary edema during his execution. The written

         autopsy report noted his right lung weighed 555 g, and his left lung

         weighed 680 g. The report noted that both lungs displayed increased

         firmness, decreased crepitance, and that both were heavy, with

         congestion and edema. That autopsy data confirms my opinion that

         Bolin developed acute pulmonary edema during his execution.

            4.    Christopher Brooks (01/21/2016, Alabama, 3-drug
                  midazolam protocol).

         Eyewitnesses reported that shortly after he was administered 500 mg of

         midazolam, Brooks began breathing rapidly and his chest heaved up and

         down. That chest activity continued for at least three minutes, and he


                                          15
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 16 of 61 PAGEID #: 76805




         appeared to remain breathing for at least nine minutes after the

         midazolam injection. One of his eyes also appeared to open

         approximately twelve minutes after the midazolam injection. The written

         autopsy report noted that Brooks’s right lung weighed 1020 g, while his

         left lung weighed 870 g. The report further noted that the major bronchi

         contained froth, with the lungs oozing large amounts of yellow-tinged

         frothy fluid. That autopsy data confirms my opinion that Brooks

         developed acute pulmonary edema during his execution, which is further

         supported by the eyewitness accounts.

            5.    Juan Chavez (02/12/2014, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Chavez’s eyelids and feet twitched for two minutes. And

         during that time, he lifted his head slightly and appeared to yawn. The

         written autopsy report noted Chavez’s right lung weighed 900 g, while his

         left lung weighed 880 g. The report further noted a frothy red fluid

         oozing from the surface of each lung on manual compression. The

         autopsy report further noted acute pulmonary congestion and edema

         upon microscopic examination. That autopsy data confirms my opinion

         that Chavez developed acute pulmonary edema during his execution.

            6.    Jerry Correll (10/29/2015, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Correll’s body convulsed for approximately 10 seconds, and


                                         16
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 17 of 61 PAGEID #: 76806




         then his eyes fluttered and his mouth opened. The written autopsy

         report noted Correll’s right lung weighed 610 g, while his left lung

         weighed 565 g. The report also noted increased firmness, decreased

         crepitance, and nonspecific congestion in each lung. That autopsy data

         is insufficient for me to definitively conclude that Correll developed acute

         pulmonary edema during his execution, but that cannot be ruled

         out either.

            7.    Eddie Davis (07/10/2014, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Davis’s chest heaved up and down for more than 5 minutes,

         and that at one point in the procedure his breath grew shallow. The

         written autopsy report noted Davis’s right lung weighed 1120 g, while his

         left lung weighed 965 g. Both lungs were noted to ooze froth with slight

         manual compression, and both showed marked congestion and edema.

         That autopsy data confirms my opinion that Davis developed acute

         pulmonary edema during his execution, which is further supported by

         the eyewitness accounts.

            8.    Michael Eggers (03/15/2018, Alabama, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Eggers showed signs of heavy breathing. The written

         autopsy report noted Eggers’s right lung weighed 1150 g, while his left

         lung weighed 910 g. The report noted that his upper airways contained


                                          17
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 18 of 61 PAGEID #: 76807




         blood-tinged frothy edema fluid, and that lung tissue and intra-

         pulmonary airways showed blood-tinged edema fluid. That autopsy data

         confirms my opinion that Eggers developed acute pulmonary edema

         during his execution, which is further supported by the eyewitness

         accounts.

            9.    Ricky Gray (01/18/2017, Virginia, 3-drug midazolam
                  protocol (midazolam and potassium chloride were
                  compounded)).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Gray began breathing heavily for several minutes. As his

         breathing became labored, Gray’s legs moved, and he started snoring

         loudly. Approximately 2 minutes after the midazolam injection, Gray is

         described as taking a giant breath. One minute later, later, he is

         described as making crying sounds, having stomach movements,

         snoring, and continued labored breathing. That labored breathing

         continued for approximately 5 minutes after injection of the midazolam.

         Witnesses described Gray’s head moving from side to side before and

         shortly after the paralytic drug was injected. The written autopsy report

         noted Gray’s right lung weighed 886 g, while his left lung weighed 715 g.

         The report also noted foamy liquid in Gray’s upper airways. Microscopic

         inspection also revealed edema fluid and blood in the air sacs, and acute

         hypoxic ischemic injury in Gray’s brain, indicating that he was alive for

         at least 3-5 minutes after which time his brain suffered impaired oxygen

         delivery or blood flow. That autopsy data confirms my opinion that Gray


                                          18
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 19 of 61 PAGEID #: 76808




         developed acute pulmonary edema during his execution, which is further

         supported by the eyewitness accounts. That the midazolam was

         compounded does not affect my expert conclusion, because the drug still

         would have needed to be an acid to be in injectable solution.

            10.   William Happ (10/15/2013, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Happ moved his head and opened and closed his eyes, and

         his head twitched. He is also reported to have closed his eyes and then

         reopened them again a couple minutes after the midazolam injection,

         and he was still opening his eyes approximately four minutes after that

         injection. At approximately seven minutes into the execution, Happ

         began moving his head back and forth, and then his breathing stopped.

         Head movements are still described at approximately ten minutes into

         the execution. There are no reports of changes in his breathing,

         however. The written autopsy report noted Happ’s right lung weighed

         985 g, while his left lung weighed 825 g. Both lungs were noted to

         express bloody froth with slight manual compression. Despite no

         eyewitness reports of Happ showing any changes in his breathing

         patterns, that autopsy data confirms my opinion that Happ developed

         acute pulmonary edema during his execution.




                                         19
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 20 of 61 PAGEID #: 76809




            11.   Robert Hendrix (04/23/2014, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Hendrix’s breathing was visible, even under a draped sheet,

         for about 5 minutes, after which his chest stopped moving. The written

         autopsy report noted Hendrix’s right lung weighed 750 g, while his left

         lung weighed 595 g. Both lungs were noted to ooze bloody froth with

         slight manual compression. That autopsy data confirms my opinion that

         Hendrix developed acute pulmonary edema during his execution.

            12.   John Henry (06/18/2014, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Henry’s breathing and movement slowed. The written

         autopsy report noted Henry’s right lung weighed 735 g, while his left

         lung weighed 720 g. Both lungs were noted to present with increased

         firmness and decreased crepitance, and both showed acute congestion

         and edema. That autopsy data confirms my opinion that John Henry

         developed acute pulmonary edema during his execution.

            13.   Robert Henry (03/20/2014, Florida, 3-drug midazolam
                  protocol).

         There were no specific observations made immediately after Henry was

         administered 500 mg of midazolam, and it was reported that Henry

         stopped breathing after the second drug was administered,

         approximately 5 minutes after the first drug injection. The written

         autopsy report noted Henry’s right lung weighed 815 g, while his left

                                         20
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 21 of 61 PAGEID #: 76810




         lung weighed 775 g. The report also noted that sectioned surfaces from

         both lungs oozed blood and frothy fluid. That autopsy data confirms my

         opinion that Robert Henry developed acute pulmonary edema during his

         execution.

            14.   Paul Howell (03/26/2014, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Howell’s left arm and shoulder were visibly moving and

         twitching, which continued for approximately 15-30 seconds. Witnesses

         also reported that approximately five minutes after the midazolam was

         injected, Howell opened his eyes for almost a full minute, and then

         closed them again. Then, three minutes later, he opened his eyes again

         and they remained open for the duration of the execution. The written

         autopsy report noted Howell’s right lung weighed 760 g, while his left

         lung weighed 545 g. The report further noted that Howell’s

         tracheobronchial tree showed pink-tinged froth, and that frothy fluid

         oozed from both lungs surfaces on compression. Further microscopic

         inspection also documented acute pulmonary edema and congestion.

         That autopsy data confirms my opinion that Howell developed acute

         pulmonary edema during his execution.

            15.   Billy Ray Irick (08/09/2018, Tennessee, 3-drug midazolam
                  protocol).

         There is no written autopsy report from Irick’s execution. Eyewitnesses

         report that after he was administered 500 mg of midazolam, Irick did not


                                         21
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 22 of 61 PAGEID #: 76811




         close his eyes for approximately a minute. When he did, witnesses

         described Irick as snoring, breathing heavily, huffing, trying to draw deep

         breaths, gulping for an extended period of time, choking, gasping, and

         coughing and that his stomach was moving up and down. One report

         also noted that his belly protruded from underneath the heavy straps

         across his chest and that it visibly contracted with each breath. Some

         minutes after the consciousness checks, Irick is described as letting out

         a cough or choking sound, as his face turned dark purple, after which he

         stopped making noise and was soon pronounced dead. Although there is

         no written autopsy data to say for certain, these eyewitness accounts of

         Irick’s execution lead me to believe that Irick very likely developed acute

         pulmonary edema during his execution.

            16.   Jack Jones, Jr. (04/24/2017, Arkansas, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Jones’s chest was moving up and down for at least five

         minutes. Eyewitnesses also described his cheeks continuing to move for

         approximately 7 minutes after the midazolam injection. The written

         autopsy report noted Jones’s right lung weighed 835 g, while his left lung

         weighed 735 g. The report also documented mild diffuse edematous

         change in both lungs. That autopsy data confirms my opinion that

         Jones developed acute pulmonary edema during his execution.




                                          22
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 23 of 61 PAGEID #: 76812




            17.   Darius Kimbrough (11/12/2013, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses reported that Kimbrough’s body was tented by a sheet and

         it was not possible to see movement underneath. The written autopsy

         report noted Kimbrough’s right lung weighed 860 g, while his left lung

         weighed 590 g. The report documented slight congestion in each lung.

         Further microscopic inspection revealed marked vascular congestion and

         mild alveolar edema. That autopsy data confirms my opinion that

         Kimbrough developed acute pulmonary edema during his execution.

            18.   Johnny Kormondy (01/15/2015, Florida, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Kormondy’s chest heaved and his face turned purple. The

         written autopsy report noted Kormondy’s right lung weighed 840 g, while

         his left lung weighed 620 g. Both lungs were noted to be congested,

         edematous and to ooze frothy red fluid. That autopsy data confirms my

         opinion that Kormondy developed acute pulmonary edema during his

         execution, which is further supported by the eyewitness accounts.

            19.   Ledell Lee (04/20/2018, Arkansas, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Lee appeared to swallow multiple times. The written autopsy

         report noted Lee’s right lung weighed 755 g, while his left lung weighed

         660 g. The report noted that both lungs expressed white frothy fluid on



                                         23
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 24 of 61 PAGEID #: 76813




         compression. That autopsy data confirms my opinion that Lee developed

         acute pulmonary edema during his execution.

            20.   Clayton Lockett (04/29/2014, Oklahoma, 3-drug
                  midazolam protocol).

         Eyewitnesses report that after he was administered 100 mg of

         midazolam, at least some amount of which was administered

         intravenously and some subcutaneously, it was reported that Lockett

         blinked and occasionally pursed his lips. Approximately 11 minutes

         after the initial midazolam injection, and continuing on for several more

         minutes before the witness room curtain was closed, eyewitnesses

         describe Lockett as doing a host of things, including speaking or

         mumbling with increasing volume, writhing with increasing violence,

         bucking, his back arching, his body straining against a restraint of some

         kind and attempting to get up off the table, breathing heavily, clenching

         his teeth, straining to lift his head off the pillow, his eyes opening,

         grimacing, grunting, lifting his entire head and shoulders off the gurney,

         and rolling his head from side to side. The written autopsy report noted

         Lockett’s right lung weighed 740 g, while his left lung weighed 580 g.

         The report documented edema in both lungs. Further microscopic

         inspection confirmed pulmonary edema. That autopsy data confirms my

         opinion that Lockett developed acute pulmonary edema during his

         execution, which is further supported by the eyewitness accounts of

         heavy breathing.



                                           24
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 25 of 61 PAGEID #: 76814




         I should also note that the precise amount of midazolam administered

         intravenously into Lockett is irrelevant, and the Lockett execution

         evidence is still useful scientific data for the pulmonary edema question,

         notwithstanding the botched administration. In fact, that Lockett

         apparently received less than a full 100 mg dose intravenously and still

         developed acute pulmonary edema during his execution is strong

         evidence confirming my opinion that intravenous doses of 500 mg or

         more of midazolam will be certain or very likely to cause acute pulmonary

         edema.

            21.   Dennis McGuire (01/16/2014, Ohio, 2-drug midazolam and
                  hydromorphone protocol).

         There is no written autopsy report from McGuire’s execution.

         Eyewitnesses report that after he was administered 10 mg of midazolam

         and 40 mg of hydromorphone, McGuire repeatedly gasped audibly for air,

         made snorting and choking sounds, as his stomach swelled and

         distended and he struggled against the restraints on his torso. He was

         described as looking like a fish lying along the shore puffing for that one

         gasp of air that would allow it to breathe. The dose of midazolam in this

         case approximates a therapeutic dose, and McGuire was described as

         presenting with a body habitus that made it likely he would suffer an

         obstructed airway as his breathing was suppressed. Those factors make

         it impossible to ascribe the respiratory distress purely to midazolam or

         pulmonary edema.



                                          25
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 26 of 61 PAGEID #: 76815




            22.   Torrey McNabb (10/19/2017, Alabama, 3-drug midazolam
                  protocol).

         Eyewitnesses report that several minutes after he was administered 500

         mg of midazolam, McNabb’s breathing quickened. Witnesses also

         describe McNabb appearing to writhe at almost 10 minutes after the first

         injection of midazolam, perhaps after a second injection of 500 mg of

         midazolam. Witnesses also report that at approximately 20 minutes

         after the initial midazolam injection, McNabb’s arm and hand abruptly

         raised up into the air for several seconds, he visibly grimaced, twisting

         his head against the gurney, and his feet and legs moved while his lips

         curled and his brow furrowed. His chest is described as still moving at

         that point, and those breathing movements continued for approximately

         another two minutes. The written autopsy report noted McNabb’s right

         lung weighed 430 g, while his left lung weighed 600 g. Usually the right

         lung is heavier than the left, both in healthy adults and pathologic

         states, but developmental variations leading to the reverse are

         occasionally seen and would not affect the validity of conclusions about a

         process, like pulmonary edema, which diffusely affects both lungs. The

         report noted that McNabb’s major bronchi contained froth, and also

         noted moderately congested parenchyma. That autopsy data confirms

         my opinion that McNabb developed acute pulmonary edema during his

         execution, which is further supported by the eyewitness accounts.




                                          26
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 27 of 61 PAGEID #: 76816




            23.   Robert Melson (06/08/2017, Alabama, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Melson exhibited labored breathing for approximately 7

         minutes before his breathing slowed, after which the second and third

         drugs were administered. The written autopsy report noted Melson’s

         right lung weighed 680 g, while his left lung weighed 540 g. The report

         documented mild vascular congestion and normal crepitus in both lungs.

         That autopsy data is insufficient for me to definitively conclude that

         Melson developed acute pulmonary edema during his execution, but that

         cannot be ruled out either. The eyewitness description of labored

         breathing for approximately 7 minutes is, however, quite consistent with

         Melson developing acute pulmonary edema during his execution.

         Microscopic examination might have clarified that, but no microscopic

         examination was performed.

            24.   Walter Moody (04/19/2018, Alabama, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Moody’s chest moved during the early part of his execution,

         and that he appeared to move a few of the fingers on his left hand after

         the consciousness test. The written autopsy report noted Moody’s right

         lung weighed 780 g, while his left lung weighed 980 g. The report

         documented congestion in both lungs, and further microscopic

         examination revealed mild interstitial anthracosis (dust particles). That


                                          27
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 28 of 61 PAGEID #: 76817




         autopsy data is insufficient for me to definitively conclude that Moody

         developed acute pulmonary edema during his execution, but that cannot

         be ruled out either. The eyewitness descriptions are likewise insufficient

         to determine whether Moody developed acute pulmonary edema during

         his execution.

            25.   William Morva (07/06/2017, Virginia, 3-drug midazolam
                  protocol (involved compounded drugs).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Morva appeared to be speaking for a few minutes, and that

         he made a loud sound like a hiccup. Witnesses recount that Morva

         developed deep breathing and that his diaphragm contracted sharply

         several times. The written autopsy report noted Morva’s right lung

         weighed 800 g, while his left lung weighed 628 g. The report also

         documented that Morva’s upper airway was filled with a moderate

         amount of froth. Further microscopic examination showed no

         abnormalities in lungs and also revealed scattered hypoxic/ischemic

         neurons in the hippocampus, an indication that the inmate was alive for

         more than 3-5 minutes, after which time his brain was deprived of

         adequate blood flow or oxygen delivery. The presence of unequivocal

         gross evidence of pulmonary edema indicates that sections submitted for

         histology were likely not taken from dependent portions of the lung

         where edema would be more apparent. That autopsy data confirms my

         opinion that Morva developed acute pulmonary edema during his

         execution, which is further supported by the eyewitness accounts.

                                          28
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 29 of 61 PAGEID #: 76818




            26.   Askari Muhammad (Thomas Knight) (01/17/2014, Florida,
                  3-drug midazolam protocol).

         There is no written autopsy report from Muhammad’s execution.

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Muhammad’s breathing slowed, and he kept his eyes closed,

         but that he opened one of his eyes at some point after the second and

         third drugs were administered. The eyewitness accounts do not describe

         compelling signs of pulmonary edema, although this was a Florida

         execution, meaning the inmate is tightly bound and covered, and the

         paralytic drug is injected extremely quickly after the midazolam injection.

         Accordingly, the absence of external evidence that he developed

         pulmonary edema cannot be interpreted as evidence that he did not. It

         is not possible to confirm or exclude that pulmonary edema was present

         given the lack of eyewitness reports of external evidence and the absence

         of an autopsy report.

            27.   Gary Otte (09/13/2017, Ohio, 3-drug midazolam protocol).

         There is no written autopsy report from Otte’s execution. Eyewitnesses

         report that after he was administered 500 mg of midazolam, Otte’s

         stomach moved up and down unnaturally and he appeared to have

         developed obstructive breathing. Witnesses describe Otte as having

         tearing from his eye or eyes, his stomach heaving violently for several

         minutes, rising and falling several times in the first minute or two after

         the midazolam injection. Otte’s stomach is described as continuing to

         rise and fall for a couple more minutes even following the consciousness

                                          29
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 30 of 61 PAGEID #: 76819




         check, until his breathing stopped after the paralytic was injected.

         Although there is no written autopsy data to say for certain, the

         eyewitness accounts of Otte’s execution lead me to believe that Otte may

         have developed acute pulmonary edema during his execution, based on

         his stomach heaving violently for several minutes. It is also possible that

         the obstructive breathing in this case may have caused a component of

         negative-pressure pulmonary edema, which would have caused similar

         severe pain and horrific suffering regardless of the different genesis of the

         edema.

            28.   Ronald Phillips (07/26/2017, Ohio, 3-drug midazolam
                  protocol).

         There is no written autopsy report from Phillips’s execution.

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Phillips began to breathe deeply and developed an

         obstructive pattern of breathing, with his stomach visibly moving.

         Although there is no written autopsy data to say for certain, the

         eyewitness accounts of Phillips’s execution lead me to believe that

         Phillips very likely developed acute pulmonary edema during his

         execution based on the abrupt change in his pattern of breathing shortly

         after the administration of midazolam.

            29.   Ronald Smith (12/08/2016, Alabama, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Smith developed difficulty breathing/struggling for breath,


                                           30
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 31 of 61 PAGEID #: 76820




         heaved, and produced regular asthmatic-sounding barking coughs and

         gasping respiration. He is reported to have lifted his head and looked

         around after the midazolam injection, moved his arms and clenched and

         unclenched his hand, and moved his arms and chest. Eyewitnesses

         report that Smith coughed regularly for at least 15 minutes after the

         midazolam injection, lasting until the paralytic was injected, and that

         Smith’s eyes were open and he attempted to mouth words during a

         consciousness check 5 minutes after the first midazolam injection.

         Smith is reported to have continued coughing and gasping after what is

         believed to be a second 500 mg dose of midazolam was injected. He

         exhibited similar reactions to the second dose as to the first dose, lifting

         his head, struggling, clenching and unclenching his hands while

         mouthing words. Witnesses describe Smith’s fist clenching and

         unclenching after a second consciousness check following the second

         midazolam dose. His movements did not stop until after the paralytic

         was injected. The written autopsy report noted Smith’s right lung

         weighed 850 g, while his left lung weighed 920 g. The report documented

         congestion in both lungs, and further microscopic examination revealed

         pigmented macrophages and mucus plugs in the bronchioles. That

         autopsy data is insufficient for me to conclude that pulmonary edema

         developed during his execution, but that cannot be ruled out either. The

         eyewitness description of struggling for breath, gasping, and coughing for

         a lengthy period of time following the initial midazolam dose is consistent


                                           31
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 32 of 61 PAGEID #: 76821




         with Smith developing acute pulmonary edema during his execution. My

         conclusions do not change even if we presume that Smith received a

         second dose of 500 mg of midazolam administered intravenously.

            30.   Robert Van Hook (07/18/2018, Ohio, 3-drug midazolam
                  protocol).

         See Section II above.

            31.   Charles Warner (01/15/2015, Oklahoma, 3-drug midazolam
                  protocol (third drug was potassium acetate)).

         Eyewitnesses report that after he was administered 100 mg of

         midazolam, Warner said “my body is on fire.” The written autopsy report

         noted Warner’s right lung weighed 550 g, while his left lung weighed 550

         g as well. The report also documented that Warner’s lungs were both

         congested and edematous, and that both lungs exuded a moderate

         amount of clear frothy fluid. Further microscopic examination also

         confirmed congestion and edema. That autopsy data confirms my

         opinion that Warner developed acute pulmonary edema during his

         execution. That Oklahoma injected Warner with potassium acetate, not

         potassium chloride as the applicable execution protocol required, does

         not affect my conclusion. Additionally, Warner’s statement after

         injection of the midazolam but before injection of the paralytic or

         potassium acetate is strong evidence showing that it is certain or very

         likely that Warner felt the severe burning of that large dose of acidic

         midazolam as it activated pain receptors in his veins.




                                          32
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 33 of 61 PAGEID #: 76822




            32.   Kenneth Williams (04/27/2017, Arkansas, 3-drug
                  midazolam protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Williams was coughing, convulsing, jerking, struggling for

         air, and made audible noises like gasping or straining for breath. He was

         observed heaving and choking with his chest pumping up and down, his

         cheek muscles moving, his head bobbing, and his breathing was

         described as labored. Witnesses report that he audibly groaned 2-3

         minutes after the midazolam injection, and he was forcibly rising from

         the gurney while repeatedly and rhythmically convulsing. Approximately

         3 minutes after the midazolam injection, Williams’s body is described as

         jerking approximately 15 times in rapid succession over 10-15 seconds

         before moving 5 more times at a slower rate, after which he continued to

         have labored breathing. Witnesses describe Williams as audibly groaning

         after the consciousness check 5 minutes after the midazolam injection,

         as his head still bobbed, and then he groaned again. Witnesses also

         reported that approximately 7 minutes after the midazolam injection

         began, and following the consciousness check, his heavy breathing that

         was seen for approximately four minutes came to an end, at least visibly.

         The written autopsy report noted Williams’s right lung weighed 590 g,

         while his left lung weighed 555 g. The report also documented that there

         was serosanguineous fluid identified in Williams’s nares, oral cavity, and

         upper and lower airways. As the autopsy report did not identify another

         source for the blood-tinged fluid and since it primarily occupied the

                                          33
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 34 of 61 PAGEID #: 76823




         respiratory passages, I conclude that it originated as froth from

         edematous lungs that rose into the airways, mouth and nose and then

         dissipated, leaving fluid. That autopsy data confirms my opinion that

         Kenneth Williams developed acute pulmonary edema during his

         execution, which is further supported by the eyewitness accounts.

            33.   Marcel Williams (04/24/2017, Arkansas, 3-drug midazolam
                  protocol).

         Eyewitnesses report that after he was administered 500 mg of

         midazolam, Williams developed deep and heavy breathing and that he

         sucked in air as he repeatedly arched his back countless times over

         approximately 5-6 minutes. The written autopsy report noted Williams’s

         right lung weighed 750 g, while his left lung weighed 720 g. The report

         also documented that there was abundant watery secretion identified in

         Williams’s nares, oral cavity, and upper and lower airways. As the

         autopsy did not identify another source for the fluid, I conclude that it

         originated as froth from edematous lungs that rose into the airways,

         mouth and nose and then dissipated, leaving fluid. That autopsy data

         confirms my opinion that Marcel Williams developed acute pulmonary

         edema during his execution, which is further supported by the

         eyewitness accounts.

            34.   Joseph Wood (07/23/2014, Arizona, 2-drug midazolam and
                  hydromorphone protocol).

         Eyewitnesses report that after he was administered 50 mg of midazolam

         along with 50 mg of hydromorphone, Wood gasped (as he would more


                                          34
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 35 of 61 PAGEID #: 76824




         than 600 times over the ensuing hour and forty minutes), his breathing

         became heavier, and then approximately 1 minute later his breathing

         shallowed as he turned his head to the left and then to the right, and

         began licking his lips. Witnesses report that approximately twelve

         minutes after the first injection, Wood yawned, took a big breath,

         strained against the restraining straps, and gasped. Additional gasping,

         straining, yawning, and heavy gulping, gasping breaths and struggling

         efforts to breathe reportedly continued for an extended period of time.

         Eventually he gulped like a fish on land and made snoring and sucking

         noises. And when he was injected with 14 additional doses of 50 mg of

         midazolam and 50 mg of hydromorphone over the next 96 minutes,

         Wood was described as gasping for air and struggling to breathe

         throughout that time.

         The written autopsy report noted Wood’s right lung weighed 980 g, while

         his left lung weighed 945 g. The report also documented that both lungs

         exuded blood and marked amounts of bloody, frothy fluid. Further

         microscopic examination revealed that both lungs showed hemorrhagic

         pulmonary edema. That autopsy data confirms my opinion that Wood

         developed acute pulmonary edema during his execution, which is further

         supported by the eyewitness accounts.

         That Wood was administered midazolam in conjunction with

         hydromorphone may have had a confounding effect on witness

         observations, but there is no reason to believe that it would contribute to


                                          35
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 36 of 61 PAGEID #: 76825




         the presence of pulmonary edema. If anything, I believe it powerfully

         suppressed Wood’s efforts to breathe due to the synergistic effect

         between midazolam and hydromorphone. That means the outward

         manifestations of vigorous gulping, gasping, coughing, and otherwise

         struggling to breathe would have been even more pronounced without it.

         Additionally, regardless of whether the Wood execution is directly

         probative of the risks associated with the second and third drugs in

         Ohio’s three-drug protocol, it is immensely important scientific evidence

         demonstrating that large doses of IV-injected midazolam are sure or very

         likely to cause acute pulmonary edema.

         Indeed, the Wood execution is arguably the best experimental, scientific

         evidence that exists on that point; it vividly demonstrated the results on

         the body of an IV-injected dose of 500 mg or more of midazolam, first

         externally as outward bodily movements and other manifestations, and

         then internally via autopsy data. It involved at least 750 mg, injected

         intravenously, without any question of administration problems.

         Just as important from a scientific, evidence-gathering perspective, there

         was no artificial, chemical concealment of what large (extra-clinical)

         doses of IV-injected acid do to the lungs; there was no injection of the

         paralytic drug very shortly afterwards, like occurred in the Ohio and

         Florida executions discussed here, nor any injection of the paralytic after

         a longer wait period as in Alabama or Arkansas or Oklahoma. Likewise,

         unlike the situation in some states like Alabama or Florida, there were


                                          36
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 37 of 61 PAGEID #: 76826




         no artificial concealment in the form of tightly binding the inmate or

         covering him with a sheet to restrict visible movements or to obscure

         observation of such movements.

         The Wood execution was a raw science experiment playing out in real

         time. It was an unfiltered, outward manifestation of acute pulmonary

         edema for an extended duration. And that fact was then irrefutably

         confirmed by post-mortem autopsy evidence.


       SCIENTIFIC BASES AND OPINIONS REGARDING SCIENTIFIC DATA
       COLLECTION AND USAGE, AND OTHER MATTERS OF SCIENTIFIC
                              CONSENSUS

         I have reviewed the opinions issued by the courts in Glossip vs Gross,

         Baze vs Rees, Abur’Rahman, and in this case.

         Insofar as the Ohio lethal injection protocol is intended to smoothly

         render inmates insensate prior to administration of drugs that will

         sequentially stop breathing and heartbeat, the autopsy data and witness

         observations indicate that it achieves a different result. Descriptions of

         respiratory distress, recounted in detail above, have been noted for some

         time in the 3-drug midazolam protocol, but always observed and

         analyzed through the particular lens of the second and third drugs in the

         protocol. Now, however, that evidence must be reassessed through a

         new and different lens. The presence of an anatomic cause has only

         become known with review of autopsy data presented here, evidence that

         was not previously available, especially when it continues to accumulate

         with each new execution involving IV-injected large doses of midazolam.
                                          37
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 38 of 61 PAGEID #: 76827




         The word autopsy means “to see for one’s self”, and what forensic

         pathologists from multiple states independently and repeatedly saw and

         reported was scientific autopsy evidence of acute, often fulminant,

         pulmonary edema that could only be attributable to the large doses of IV-

         injected midazolam. This conclusion is based on the facts that 1) neither

         rocuronium bromide nor potassium chloride would produce pulmonary

         edema; 2) a paralytic such as rocuronium would cause cessation of air

         flow necessary to generate froth in the lungs and airways, and 3) witness

         observations document frequent evidence of respiratory distress after the

         large volume of midazolam is injected (and prior to injection of the

         second and third drugs). Midazolam is maintained in solution by

         addition of sufficient hydrochloric acid to maintain a highly acidic pH of

         3.0-3.6 (normal body pH is 7.4). Intravenous injection of large amounts

         of acid solutions is known to produce acute lung injury with pulmonary

         edema in animal models (Ikram U et al. Intravascular infusion of acid

         promotes intrapulmonary inducible nitric oxide synthase activity and

         impairs blood oxygenation in rats. Critical Care Medicine 2003; 31:

         1454-1460 and Am J Respir Crit Care Med 1999: 159: 397-402).

         Extrapolating the scientific conclusions from these studies reconfirms my

         conclusions identified by the overwhelming number and consistency of

         post-execution autopsies; large doses of IV-injected midazolam, including

         the 500 mg dose Ohio uses, are unquestionably and surely causing acute

         lung injury in the form of pulmonary edema in the condemned inmates


                                          38
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 39 of 61 PAGEID #: 76828




         from the very start of the execution protocol’s administration. It is sure

         or very likely that the inmates will develop acute pulmonary edema

         following the initial injection in Ohio’s three-drug midazolam protocol.

         I also note the Court’s previous statement that new evidence from recent

         executions that is consistent with evidence from older executions

         previously considered is cumulative and thus insignificant or irrelevant.

         But in science and medicine each new supportive observation adds

         strength to a hypothesis (Swiss Med. Wkly. 2012;142:w13518), and

         cumulative evidence is highly valued, indeed so much so that studies of

         studies (i.e. meta-analyses) bearing on the same issue or question are

         routinely performed to help guide medical and scientific opinion. The

         presence of pulmonary edema in the vast majority of this relatively large

         series of autopsies in combination with repeated witness observations of

         respiratory distress following administration of midazolam is consistent,

         cumulative evidence strongly supporting the conclusion that large

         amounts of this drug injected during the 3-drug protocol are responsible

         for diffuse lung injury manifesting as pulmonary edema.


     SOME ASSERTIONS CONTAINED IN DEFENDANTS’ MEMORANDUM IN
             OPPOSITION ARE MISLEADING OR INCORRECT.

         I have reviewed the Memorandum In Opposition the Defendants filed in

         this case. (ECF No. 1934.) In that document, the Defendants make

         several arguments in reference to my opinions which are either

         misleading or simply incorrect.


                                           39
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 40 of 61 PAGEID #: 76829




         Defendants argue that review of autopsy reports pertaining to

         pentobarbital executions showed the same findings (i.e., pulmonary

         edema) as in this series of autopsies from executions using midazolam.

         But they do not explain how this undermines my conclusions here in any

         way. Indeed, similar autopsy findings should not be surprising given

         that pentobarbital has a very alkaline pH of 9.5, much higher than

         normal blood pH of 7.4. When inadvertently injected into tissue other

         than a vein, it is known to be able to cause severe tissue damage;

         injection into an artery can result in gangrene affecting the limb supplied

         by that artery. (Pentobarbital package insert, Leucadia

         Pharmaceuticals.) Rather than weakening the significance of the

         findings of pulmonary edema during IV-injected midazolam executions,

         this adds support to my conclusion that the IV injection of a large

         volume of fluid with a highly abnormal acidic or alkaline pH exerts a

         caustic effect on lung tissue.

         Defendants correctly point out that I previously declined to offer an

         opinion “that the prisoners were sure or very likely to suffer serious pain

         as a result of midazolam-caused pulmonary edema.” I have indicated my

         opinion, based on my professional training, education, and experience as

         a medical doctor, that acute pulmonary edema results in serious,

         terrifying pain and suffering in the general population; this is well known

         to physicians and medical students. But as my expertise is in anatomic

         pathology, I am not qualified to opine on the pain perception of a


                                          40
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 41 of 61 PAGEID #: 76830




         prisoner suffering from midazolam-induced pulmonary edema due to a

         500 mg intravenous bolus of this acidic drug, other than to state that

         pulmonary edema is, without question, sure or very likely to occur with

         Ohio’s three-drug midazolam protocol and, if the prisoner is experiencing

         it, the pain would surely be severe, the suffering surely horrific. It is also

         my understanding that Henness will present other experts who are well-

         qualified to opine on these matters, including on the question whether it

         is sure or very likely the inmate will experience the severe pain and

         horrific suffering from the acute pulmonary edema that will develop. I

         have no reason to disagree with that opinion.

         Additionally, Defendants seem to place significance in the notion that

         there are no scientific studies on the sedative effects of a massive

         overdose of midazolam. But while there may not be a peer-reviewed

         journal article about it, Defendants overlook the scientific experiment

         that was done on Joseph Wood which directly informs the pulmonary

         edema question here. That evidence is unique, and no evidence to the

         contrary exists. Furthermore, there is indeed published scientific

         literature on the lung injury caused by intravenously infused

         hydrochloric acid, which is the chemical additive used to maintain

         midazolam in solution. (Critical Care Medicine 2003; 31: 1454-1460; Am

         J Respir Crit Care Med 1999; 159: 397-402). The result is diffuse lung

         injury, which is consistent with the evidence from executions discussed

         here.


                                           41
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 42 of 61 PAGEID #: 76831




         I also note that this Court, the Sixth Circuit, and the Supreme Court

         have relied on the understanding that it was a fact that there were 12

         executions using midazolam that were apparently without problems,

         including 11 in Florida and the Warner execution in Oklahoma. But my

         review of the autopsy evidence from those executions, along with

         reconsideration of the timing and thus the significance of Warner’s

         statement that “my body is on fire,” conclusively demonstrates that is not

         true. I have identified, by untested autopsy finding, that acute

         pulmonary edema developed in 11 of those 12 executions. Also,

         Warner’s statement, while not bearing effects from the second or third

         drugs in the protocol, is direct, first-person evidence of what Warner was

         feeling following the injection of highly acidic midazolam.


                                      CONCLUSION

         My expert opinions are contained throughout this report. Some of them

         are reiterated as follows.

         It is my expert opinion, based on autopsy data, that the condemned

         inmates developed acute pulmonary edema in 24 out of 28 executions in

         which IV-injected midazolam was used as part of the execution protocol.

         It is my expert opinion that the 11 Florida executions and 1 Oklahoma

         execution previously described as having been without problems cannot

         accurately be described as such, because acute pulmonary edema is

         confirmed at autopsy in 11 of those 12 executions, and the Oklahoma



                                          42
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 43 of 61 PAGEID #: 76832




         execution included the inmate describing that his body was on fire

         following the midazolam injection.

         It is my expert opinion that the primary cause of the pulmonary edema

         identified in these executed inmates is the relatively rapid IV injection of

         a large dose of midazolam in a highly acidic form, which enters the lungs

         almost immediately after injection and promptly begins to destroy the

         delicate blood vessels in the lungs, thereby causing the lungs to

         immediately begin to fill with fluid and blood.

         It is my expert opinion that acute pulmonary edema is a terrifying,

         horrific and painful condition that causes great suffering as the person

         struggles to breathe without being able to exchange air because of the

         compromised lungs.

         It is also my expert opinion that in those execution cases in which acute

         pulmonary edema was not documented in a written autopsy report, the

         absence of such evidence does not prove those inmates did not develop

         acute pulmonary edema because subtle macroscopic evidence of

         pulmonary edema could easily be overlooked if not specifically sought.

         Further, it is my expert opinion that those other executed inmates very

         likely developed acute pulmonary edema that could have been identified

         in a microscopic examination of properly prepared histology slides.

         It is my expert opinion that injecting large doses of midazolam

         intravenously will cause severe burning sensations in the blood vessels

         due to the highly acidic nature of midazolam in injectable solution form.


                                           43
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 44 of 61 PAGEID #: 76833




         Based on my current understanding of the data from executions using

         midazolam, my understanding of the scientific literature and research,

         my personal experience involving the Van Hook autopsy, and my

         understanding of how Ohio carries out its three-drug execution protocol,

         it is my expert opinion that an inmate who is subjected to Ohio’s three-

         drug midazolam execution protocol, including Plaintiff Henness, is

         certain or very likely to experience acute pulmonary edema after

         peripheral IV injection of 500 mg or more of midazolam.

         It is my expert opinion that unless rendered insensate by a drug that

         either deeply depresses brain function or otherwise prevents perception

         of pain, inmates subjected to a 500 mg intravenous injection of

         midazolam would experience severe respiratory distress with associated

         sensations of drowning, asphyxiation, panic and terror.

         I hold the opinions expressed throughout this expert report to a high

         degree of medical and scientific certainty. I understand that discovery

         remains ongoing, and I reserve the right to amend or supplement my

         report upon provision of additional information that so warrants,

         including but not limited to deposition testimony and additional

         documents.




                                         44
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 45 of 61 PAGEID #: 76834




         I declare under penalty of perjury that the foregoing is true and correct.

         Dated: Oct. 26, 2018

         Atlanta, Georgia




         /s/ Dr. Mark Edgar, M.D.
         Dr. Mark Edgar, M.D.
         10/26/2018




                                          45
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 46 of 61 PAGEID #: 76835




                                            Curriculum Vitae

                                            Mark Allen Edgar


      1292 Timberland Dr SE                                      (770) 693-4335 Home
      Marietta, GA                                               (404) 686-1915 Work

      Date of Birth:       August 6, 1963

      Citizenship:        American

      DEGREES: B. Sc. cum laude (Psychology), Dalhousie University, Halifax, Nova
               Scotia, Canada, 1984.

                     M.D. cum laude, Dalhousie University, Halifax, Nova Scotia, 1988.


      APPOINTMENTS:

      Associate Professor of Pathology, Emory University School of Medicine, September
      2010 - present

      Assistant Director Emory Bone and Soft Tissue Pathology Service, 2010 – present

      Staff Pathologist, CellNetix Laboratories, Seattle, WA, 9/2008-8/2010.

      Associate Clinical Member, Memorial Sloan-Kettering Cancer Center (Hospital
      Appointment) Hospital, July 2004 – August 2008

      Associate Attending Pathologist (Anatomic Pathology and Neuropathology), Memorial
      Sloan-Kettering Cancer Center, New York, NY (2004-2008)

      Associate Professor of Clinical Pathology, Weill Medical College of Cornell University,
      New York, NY (2000-2008)

      Assistant Professor of Clinical Pathology, Cornell University Medical Center (1995-
      2000)


      LICENCES AND PROFESSIONAL MEMBERSHIPS:

                     Licentiate of the Medical Council of Canada, 1988

                     Licentiate of the National Board of Medical Examiners of USA, 1989
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 47 of 61 PAGEID #: 76836




                  Diplomate, Royal College of Physicians and Surgeons of Canada
                  (Anatomic Pathology), 1993

                  Diplomate, American Board of Pathology (Anatomic Pathology, 93-206)

                  Diplomate, American Board of Pathology (Neuropathology, SQ 95-056)

                  Affiliate Member, American Association of Neuropathologists

                  Member, International Society of Neuropathology

                  Member, United States and Canadian Academy of Pathology

                  Member, New York Bone Pathology Club (2004-2008)

                  Member, International Society of Bone and Soft Tissue Pathologists

                  DEA number BE5425803

                  Georgia Medical License (64366, Exp. 8/31/2017)



      EDUCATION:

      1984-1988   Faculty of Medicine, Dalhousie University, Halifax, Nova Scotia

      1981-1984   Faculty of Arts and Science, Dalhousie University, Halifax, Nova Scotia
                  (B.Sc. psychology)



      AWARDS AND SCHOLARSHIPS

      2012        Golden Apple Award for Resident Teaching, Emory Pathology Residents

      2003        Senior List, graduating Cornell Medical College Class of 2003

      2002        Excellence in Teaching Award, Cornell Medical College

      2002        Honorary Member, Alpha Omega Alpha Medical Honor Society

      1996        Citation: Participation in NJ Summer Scholars Program

      1993        Outstanding Resident Award, Anatomic Pathology
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 48 of 61 PAGEID #: 76837




      1988       W.H. Hattie Prize in Internal Medicine

      1988        Poulenc Prize

      1988        R.O. Jones Prize in Psychiatry

      1988        Lange Book Prize

      1986        Ross Stewart Smith Medical Scholarship

      1985        Ross Stewart Smith Medical Scholarship

      1984        Avery Prize

      1983        Ross Stewart Smith Undergraduate Scholarship

      1982        Marjorie F Ellis Scholarship

      1981        Dalhousie Arts and Science Entrance Scholarship



      INTERNSHIP:

                  Rotating Intern, Mount Sinai Hospital, Toronto, Ontario, 1988-1989


      RESIDENCY TRAINING:

                  Anatomic Pathology Residency Training Program, Dalhousie University,
                  Halifax, Nova Scotia, 1990-1993

                  Chief Resident in Pathology, Victoria General Hospital, 1991-1993

                  Neuropathology Residency Training Program, Massachusetts General
                  Hospital, Boston, Massachusetts, 1993-1995


      UNDERGRADUATE TEACHING RESPONSIBILITIES:

                  General Pathology lectures, VGH School of Cytotechnology, Cell Injury
                  and Inflammation, 1990-1993

                  Med II Seminars, General Pathology, Cell Injury, Inflammation,
                  Infarction, and Neoplasia, 1989-1993
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 49 of 61 PAGEID #: 76838




                  Med II Laboratory Instructor, Systems Pathology (Gastrointestinal and
                  Gynecologic), 1991-1993

                  Med II Lectures in Systems Pathology (Hematopathology), Dalhousie
                  Medical School, 1992

                  Med II Lectures in General Pathology (Cell Injury), Dalhousie Medical
                  School, 1992

                  Laboratory Instructor and Oral Examiner, Human Nervous System and
                  Behavior Course, Harvard University Medical School, 1993

                  Laboratory Instructor, Neuroanatomy, Harvard Medical School HST
                  Course, Fall 1994

                  Laboratory Instructor, Second Year Pathology Course, Cornell University
                  Medical College, 1995-1999

                  Tutor, Neurology Problem - Based Learning Pilot Course, Cornell
                  University Medical College, Spring 1996

                  Neuropathology Lectures, Second Year Medicine, Cornell Medical
                  College, Fall and Winter 1997

                  Neuropathology Lecture, Degenerative and Metabolic Diseases, New York
                  Medical College, Valhalla, Spring, 1996 and 1997

                  Neuropathology Lectures and Labs, Brain and Mind Course,
                  Second Year Medicine, Cornell Medical College, Fall, 1998 – 2003

                  Neuropathology Lecture, Cornell Physician’s Assistant Class, 1996-2001

                  Basis of Disease Course, Cornell Second Year Medicine, Problem-Based
                  Learning Sessions and Triple Jump Exam, Winter 2002-3 (Respiratory,
                  Cardiac, and Renal Sections).

                  Basis of Disease Course, Cornell Second Year Medicine, Problem-Based
                  Learning Sessions and Triple Jump Exam, Winter 2003-4 (Respiratory,
                  Cardiac, and Renal sections).

                  Medical Student Clinical Lab Experience, Laboratory tours and teaching (1
                  day), Emory University Medical School, 2010-2014

                  Bone Tumor Basics, Emory SOM Year 2, 2014-2018
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 50 of 61 PAGEID #: 76839




      OTHER TEACHING:

                  Neuropathology Conference for Neurology staff and students, Memorial
                  Hospital, biweekly (2004-2007); monthly to 2008.

                  Neuropathology Review Conference, Memorial Sloan-Kettering BTC,
                  monthly, October 2007 to July 2008.

                  Neuropathology Conference for Neurosurgery staff and students, Memorial
                  Hospital, monthly (2004-2008).

                  Memorial Hospital Orthopedic fellows pathology teaching (monthly, at
                  multi-headed microscope), 2004-2008.

                  Bone and Soft Tissue: Common Tumors, Weill-Cornell Pathology
                  Residents, twice a year slide seminar, 2005 to 2008.


      COMMITTEES:

                 Resident Member, Anatomic Pathology Residency Training Committee,
                 Dalhousie University, 1990-1991.

                 Neuropathology Advisor, Brain and Mind Course Development Committee,
                 (Second Year Medicine) Cornell Medical School, 1997 - 2003.

                 Anatomic Pathology Quality Assurance Committee, Weill-Cornell Medical
                 Center (2002 to 2004).

                 Pathology Resident Selection Committee, Weill-Cornell Medical Center
                 (2001 to 2004).

                 Pathology Residency Committee, Weill-Cornell Medical center, 2003-4.

                 Chairman, Pathology Quality Assessment Committee, Memorial Sloan-
                 Kettering Cancer Center, 2004 to 2008.

                 Pathology Representative, Surgical Quality Assessment Committee,
                 Memorial Sloan-Kettering Cancer Center, May 2005 to 2008.

                 Fellowship Committee, Memorial Sloan-Kettering Pathology Department,
                 2005 to 2008.

                 Chariman, Pathology QA Committee, Emory Department of Pathology,
                 2010-present.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 51 of 61 PAGEID #: 76840




      PRESENTED PAPERS:

      Pulmonary Lymphangioleiomyomatosis: Pathologic Findings in Two Cases. Resident
      presentation, Canadian Association of Pathologists Annual Meeting, Toronto, 1992.

      Mesenteric panniculitis: autopsy findings in three cases. Resident Presentation, Canadian
      Association of Pathologists Annual Meeting, Toronto, 1992.

      FGF2/BDNF-responsive neuronal progenitor cells in the adult human subependymal
      zone. David W. Pincus, Catherine Harrison, Hansoo Keyoung, Robert R. Goodman,
      Richard A. R. Fraser, Mark Edgar, Maiken Nedergaard and Steven A. Goldman. Society
      for Neuroscience Conference, 1996.

      Lobar atrophy with Lewy bodies. American Association of Neuropathologists Annual
      Meeting, June 10-15, 1997, Pittsburgh, Pennsylvania.

      Annexin II: potential role in plasmin-mediated invasion of malignant glioma cells.
      Acharya S, Lev E, Edgar M, Hajjar K. American Society of Hematology Annual
      Meeting, Miami Beach, Fla, 1998.

      MIB-1 staining index of pediatric meningiomas. Souweidane MM, Sandberg DI, Rutka
      JT, Resch LT and Edgar MA. Presented at AANS/CNS Section on Pediatric Neurological
      Surgery Annual Meeting, Atlanta, December 1-4, 1999.

      Interobserver variability in determination of size of invasive carcinoma of breast. Shin S,
      DeLellis R, Edgar M, Flieder D and Hoda S. USCAP Annual meeting, San Francisco,
      CA, March 1999.

      Convection-enhanced delivery into the brain stem: an animal model. Sandberg D, Edgar
      M, and Souweidane MM. Congress of Neurological Surgeons, San Diego, CA, Sept 29 –
      Oct 4, 2002.

      Convection-enhanced delivery into the rat brainstem: a potential delivery mechanism for
      the treatment of diffuse pontine gliomas. Sandberg D, Edgar M, and Souweidane MM
      AANS/CNS Section on Pediatric Neurosurgery, New York, NY, Nov 28 – Dec 1, 2001.

      Global gene expression profiling of alveolar and embryonal rhabdomyosarcomas. Lae M,
      Edgar M, Chuai S, Olshen AB, Pawel BR, Barr FG, Ladanyi M. US and Canadian
      Academy of Pathology Annual Meeting, Atlanta, GA, February 2006.

      Extra-axial ependymomas are distinct from central nervous system ependymomas.
      Soslow RA, Wei XJ, Park K, Rosenblum M, Woodruff J, Edgar M. US and Canadian
      Academy of Pathology Annual Meeting, Atlanta, GA, February 2006.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 52 of 61 PAGEID #: 76841




      Lauer SR, Edgar M, Gardner J, Sebastian A, Weiss SW. Soft tissue chordoma: a
      clinicopathologic analysis of 11 cases. US and Canadian Academy of Pathology Annual
      Meeting, Vancouver, BC, March 2011.

      Linos K, Carter J, Gardner J, Folpe A, Weiss SW, Edgar M. Myofibromas with atypical
      features: Expanding the morphologic spectrum of a benign entity. US and Canadian
      Academy of Pathology Annual Meeting, Baltimore, MD, March 2012.

      Epithelioid sarcoma-like hemangioendothelioma diagnosed by skin biopsy in a 30-year
      old man. Stuart LN, Gardner JM, Lauer SR, Monson DK, Parker DC, Edgar M.
      American Society of Dermatopathology Annual Meeting, Chicago, IL, October 2012.


      PUBLICATIONS:

      Triggs WJ and Edgar MA. Case Records of The Massachusetts General Hospital. New
      England Journal of Medicine, Mar.16, 1995 332 (11), 730-7.

      Jones RH and Edgar MA. Case Records of The Massachusetts General Hospital. New
      England Journal of Medicine, Nov. 23, 1995, 333 (21), 1406-12.

      Tatter SB, Edgar MA, Klibanski A and Swearingen B. Symptomatic salivary-rest cyst of
      the sella turcica. Acta Neurochirurgica, 1995, 135 (3-4), 150-3.

      Greenberg S and Edgar MA. Case Records of The Massachusetts General Hospital. New
      England Journal of Medicine, July 18, 1996, 335 (3), 189-96.

      Soslow RA, Edgar MA, Schron D, and Chung MH. Glial and neuronal neoplasms in
      ovarian teratomas. Pathol Int, 46 (suppl 1), 1996, 372.

      Relkin N, Edgar M, Gouras G, Gandy S and Goldsmith H. Decreased senile plaque
      density in Alzheimer neocortex adjacent to an omental transposition. Neurological
      Research, August, 1996, 18, 291-294.

      MacGowan DJL, Delanty N, Petito F, Edgar M, Mastrianni J and DeArmond SJ. Isolated
      myoclonic alien hand as the sole presentation of pathologically established Creutzfeldt-
      Jakob disease: a report of two patients. Journal of Neurology, Neurosurgery and
      Psychiatry, September, 1997, 63 (3), 404-407.

      Sun DY, Edgar M, and Rubin M. Hemiparetic acute myopathy of intensive care
      progressing to triplegia. Archives of Neurology, Nov. 1997, 54, 1420-1422.

      Pincus DW, Keyoung H, Restelli K, Goodman RR, Fraser RAR, Edgar M, Sakakibara S,
      Okano H, Nedergaard M and Goldman S. Fibroblast growth factor-2/brain-derived
      neurotrophic factor-associated maturation of new neurons generated from adult human
      subependymal cells. Annals of Neurology, 1998, 43 (5), 576-85.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 53 of 61 PAGEID #: 76842




      Edgar M and Heier L. Case histories: diagnostic problems (Diagnosis: Varicella-zoster
      encephalitis). Aids Patient Care and STDs, January 1998, 12 (1), 71-2.

      Friedman JE, Lyons MJ, Cu G, Ablashl DV, Whitman JE, Edgar M, Koskineimi M,
      Vaheri A and Zabriskie JB. The association of human herpesvirus-6 and MS. Multiple
      Sclerosis,1999, 5, 355-362.

      Sotsky TK, Chiou AC, Jacobson I, Leonard M, Edgar M, and Bertagnolli MM.
      Sclerosing mesenteritis presenting with ascites and peritoneal infiltration. Contemporary
      Surgery, September, 1999, 55 (3): 132-4.

      Byne W, Lasco MS, Kemether E, Kemether E, Shinwari A, Edgar M, Morgello S, Jones
      L, and Tobet S. The interstitial nuclei of the human anterior hypothalamus: an
      investigation of sexual variation in volume, cell size, number and density. Brain
      Research, 2000, 856, 254-8.

      Gouras GK, Tsai J, Naslund J, Vincent B, Edgar M, Greenfield M, Haroutunian V,
      Buxbaum JD, Xu H, Greengard P and Relkin NR. Intraneuronal A beta 42 accumulation
      in human brain. Am J Pathol , January 2000, 156 (1), 15-20.

      Bruno MK, Winterkorn JW, Edgar MA, Kamal A and Stuebgen JP. Unilateral Aide
      pupil as sole ophthalmic sign of Anti-Hu paraneoplastic syndrome. Journal of Neuro-
      Ophthalmology 20 (4): 248-249, 2000.

      Zonenshayn M, Edgar MA, and Lavyne MH. Removal of a lumbar melanotic
      schwannoma via the far-lateral approach in a patient with Carney Complex. Journal of
      Neurosurgery (Spine 2), 2000, 92: 241-5.

      Canoll P and Edgar M. Crystalline cytoplasmic inclusions in an anaplastic
      oligodendroglioma. Ultrastructural Pathology, 2000, 24 (6), 423-5.

      Sandberg D, Edgar M, Resch L, Rutka J, Becker L, and Souweidane M. MIB-1 staining
      index of pediatric meningiomas. Neurosurgery, 2001, 48: 590-597.

      Filippi C, Edgar M, Ulug AM, Prowda JC, Heier LA and Zimmerman RD. Appearances
      of meningiomas on diffusion-weighted images: correlating diffusion constants with
      histopathologic findings. Am J Neuroradiol, 2001, 22: 65-72.

      Horská A, Ulug AM, Melhem ER, Filippi CG, Burger PC, Edgar MA, Souweidane
      MMS, Carson BS and Barker PB, Proton Magnetic Resonance Spectroscopy of Choroid
      Plexus Tumors in Children. Journal of Magnetic Resonance Imaging, 2001, 14: 78-82.

      Takahashi RH, Nam EE, Edgar M, Gouras GK. Alzheimer beta-amyloid peptides:
      normal and abnormal localization. Histol Histopathol 17 (1), 239-46, 2002.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 54 of 61 PAGEID #: 76843




      Sandberg DI, Edgar MA, and Souweidane MM. Convection-enhanced delivery into the
      rat brainstem. J Neurosurg 96: 885-891, 2002.

      Lasco MS, Jordan TJ, Edgar MA, Petitio CK, and Byne W. A lack of dimorphism of sex
      or sexual orientation in the human anterior commissure. Brain Research 936 (1-2), 95-8,
      2002.

      Sandberg DI, Edgar M, and Souweidane M. Effect of hyperosmolar mannitol on
      convection-enhanced delivery into the rat brain stem. Journal of Neuro-Oncology 58 (3),
      187-192, 2002.

      Reisuke H. Takahashi, Teresa A. Milner, Feng Li, Ellen E. Nam, Mark A. Edgar,
      Haruyasu Yamaguchi, M. Flint Beal, Huaxi Xu, Paul Greengard, and Gunnar K. Gouras.
      Intraneuronal Alzheimer Aß42 Accumulates in Multivesicular Bodies and Is Associated
      with Synaptic Pathology. Am J Pathol 2002 161: 1869-1879.

      Chen X, Hoda SA and Edgar M. Cardiac rhabdomyoma. Arch Pathol Lab Med 126:
      1559, 2002.

      Occhiogrosso G, Edgar MA, Sandberg DI, and Souweidane MM. Prolonged convection-
      enhanced delivery into the rat brainstem. Neurosurgery 52: 388-394, 2003.

      Scognamiglio T, Hoda RS, Edgar MA and Hoda SA. The need for vigilance in the
      pathologic evaluation of sentinel lymph nodes: a report of two illustrative cases. Breast J
      9 (5): 420-2, 2003.

      Goldsmith HS, Wu W, Zhong J and Edgar M. Omental transposition to the brain as a
      surgical method for treating Alzheimer’s disease. Neurol Res 25 (6): 625-34, 2003.

      Darvesh G, Wolf-Klein G, Relkin N, Edgar M. Pesticide exposure and dementia. J Am
      Geriatr Soc 52(9): 1590-1, 2004.

      Greenberg E, Edgar MA and Lachs M. A case report of corticobasal degeneration. J Am
      Geriat Soc, 52 (3):472-474, 2004.

      Souweidane MM, Occhiogrosso G, Mark E and Edgar MA. Interstitial infusion of IL13-
      PE38QQR in the rat brain stem. Journal of Neuro-Oncology 67: 287-293, 2004.

      Souweidane MM, Occhiogrosso G, Mark E, Edgar MA and Dunkel I. Interstitial
      infusion of carmustine in the rat brain stem with systemic administration of O6-
      benzylguanine. Journal of Neuro-Oncology 67: 306-317, 2004.

      Placantonakis DG, Ney G, Edgar M, Souweidane M, Hosain S, Schwartz TH.
      Neurosurgical management of medically intractable epilepsy associated with
      hypomelanosis of Ito. Epilepsia 46(2):329-31, 2005.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 55 of 61 PAGEID #: 76844




      Prabhakaran S, Bramlage M, Edgar MA, Diamond B, Hardin JA, Volpe BT.
      Overwhelmong leukoencephalopathy as the only sign of neuropsychiatric lupus. J
      Rheumatol 32(9): 1843-5, 2005.

      Renaud S, Hays AP, Brannagan TH 3rd, Sander HW, Edgar M, Weimer LH, Olarte MR,
      Dalakas MC, Xiang Z, Danon MJ, Latov N. Gene expression profiling in chronic
      inflammatory demyelinating polyneuropathy. J Neuroimmunol 159(1-2): 203-14, 2005.

      Virtanan JO, Zabriskie JB, Siren V, Friedman JE, Lyons MJ, Edgar M, Vaheri A,
      Koskiniemi M. Co-localization of human herpes virus 6 and tissue plasminogen activator
      in multiple sclerosis brain tissue. Med Sci Monit 11(3): BR84-7, 2005.

      Rutland BM, Edgar MA, Horenstein MG. Hypomelanosis of Ito associated with
      precocious puberty. Pediatr Neurol Jan; 34(1):51-4, 2006.

      Kuo YH, Edgar MA, Luther N, Schwartz TH. Novel low grade glioneuronal neoplasm
      presenting in an octogenarian: case report and review of the literature. Clin Neurol
      Neurosurg 108(4): 426-32, 2006.

      Luther N, Edgar M, Dunkel IJ, Souweidane MM. Correlation of endoscopic biopsy with
      tumor marker status in primary intracranial germ cell tumors. J Neuro-oncol 79(1): 45-
      50, 2006.

      Ganly I, Patel SG, Stambuk HE, Coleman M, Ghossein R, Carlson D, Edgar M, Shah JP.
      Solitary fibrous tumors of the head and neck: a clinicopathologic and radiologic review.
      Arch Otolaryngol Head Neck Surg 132(5), 517-25, 2006.

      Edgar MA and Rosenblum MK. Mixed glioneuronal tumors: recently described entities.
      Arch Pathol Lab Med 131(2): 228-233, 2006.

      Hormigo A, Gu B, Karimi S, Riedel E, Panageas KS, Edgar MA, Tanwar MK, Rao JS,
      Fleischer M, DeAngelis LM, Holland EC. YKL-40 and matrix metalloproteinase-9 as
      potential serum biomarkers for patients with high grade gliomas. Clin Cancer Res
      12(19):5698-704, 2006.

      Ellis SJ, Gordin S, Edgar MA, Morris CD. Multiple ipsilateral lower extremity masses in
      a 46-year-old man. Clin Orthop Rel Res 456: 268-274, 2006.

      Polydorides AD, Rosenblum MK, and Edgar MA. Metastatic renal cell carcinoma to
      hemangioblastoma in von Hippel-Lindau dieases. Arch Pathol Lab Med 131(4): 641-5,
      2007.

      Barbashina V, Salazar P, Ladanyi M, Rosenblum MK, Edgar M. Glioneuronal tumor
      with neuropil-like islands (GNTI): a report of 8 cases with chromosome 1p/19q deletion
      analysis. Am J Surg Pathol 31(8): 1196-1202, 2007.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 56 of 61 PAGEID #: 76845




      Lae M, Ahn EH, Mercado GE, Chuai S, Edgar M, Pawel BR, Olshen A, Barr FG,
      Ladanyi M. Global gene expression profiling of PAX-FKHR fusion-positive alveolar and
      PAX-FKHR fusion-negative embryonal rhabdomyosarcomas. J Pathol 212(2): 143-51,
      2007.

      Laufer I, Edgar MA, Hartl R. Primary intraosseous paraganglioma of the sacrum: a case
      report. Spine J 7(6):733-8, 2007.

      Matushansky I, Hernando E, Socci ND, Mills JE, Matos TA, Edgar MA, Singer S, Maki
      RG, Cordon-Cardo C. Derivation of sarcomas from mesenchymal stem cells via
      inactivation of the Wnt pathway. J Clin Invest 117(11):3248-57, 2007.

      Panagiotakos G, Alshamy G, Chan B, Abrams R, Greenberg E, Saxena A, Bradbury M,
      Edgar M, Gutin P, Tabar V. Long-term impact of radiation on the stem cell and
      oligodendrocyte precursors in the brain. PloS ONE 2(7):e588, 2007.

      Edgar MA, Rosenblum MK. The differential diagnosis of central nervous system tumors:
      a critical re-examination of some recent immunohistochemical applications. Arch Pathol
      Lab Med 132 (3): 500-9, 2008.

      Idowu MO, Rosenblum MK, Wei XJ, Edgar MA, Soslow RA. Ependymomas of the
      central nervous system and adult extra-axial ependymomas are morphologically and
      immunohistochemically distinct – a comparative study with assessment of ovarian
      carcinomas for expression of glial fibrillary acidic protein. Am J Surg Pathol 32 (5): 710-
      8, 2008.

      Momota H, Shih AH, Edgar MA, Holland EC. C-Myc and beta-catenin cooperate with
      loss of p53 to generate multiple members of the primitive neuroectodermal tumor family
      in mice. Oncogene 27(32): 4392-401, 2008.

      Becher OJ, Hambardzumyan D, Fomchenko EI, Momota H, Mainwaring L, Bleau AM,
      Katz AM, Edgar MA, Kenney AM, Cordon-Cardo C, Blasberg RG, Holland EC. Gli
      activity correlates with tumor grade in platelet-derived growth factor-induced gliomas.
      Cancer Res 68(7): 2241-9, 2008.

      Yoshida A, Edgar MA, Garcia J, Meyers PA, Morris CD, Panicek DM. Primary
      desmoplastic small round cell tumor of the femur. Skel Radiol, 37(9): 857-62, 2008.

      Polydorides AD, Perry A, Edgar MA. Large cell medulloblastoma with myogenic and
      melanotic differentiation: a case report with molecular analysis. J Neurooncol 88(2): 193-
      7, 2008.

      Luther N, Cheung NK, Dunkel IJ, Fraser JF, Edgar MA, Gutin PH, Souweidane MM.
      Intraparenchymal and intratumoral interstitial infusion of anti-glioma monoclonal
      antibody 8H9. Neurosurgery 63(6): 1166-74, 2008.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 57 of 61 PAGEID #: 76846




      Souweidane MM, Morgenstern PF, Christos PJ, Edgar MA, Khakoo Y, Rutka JT, Dunkel
      IJ. Intraoperative arachnoid and cerebrospinal fluid sampling in children with posterior
      fossa brain tumors. Neurosurgery 65:72-8, 2009.

      Maki RG, D’Adamo DR, Keohan ML, Saulle M, Schuetze SM, Undevia SD, Livingston
      MB, Cooney MM, Hensley ML, Mita MM, Takimoto CH, Kraft AS, Elias AD,
      Brockstein B, Mlachere NE, Edgar MA, Schwartz LH, Qin LX, Antonescu CR, Schwartz
      GK. Phase II study of sorafenib in patients with metastatic or recurrent sarcomas. J Clin
      Oncol 27(19): 3133-40, 2009.

      Rabbani F, Fine RG, D’Adamo D, Edgar MA, Akin O, Paty P. Pure primary prostatic
      osteosarcoma arising in a non-irradiated prostate. Urol Int 82(2): 236-8, 2009.

      Luther N, Cheung NK, Souliopoulos EP, Karempelas I, Bassiri D, Edgar MA, Guo HF,
      Pastan I, Gutin PH, Souweidane MM. Interstitial infusion of glioma-targeted recombinant
      immunotoxin 8H9scFvPE38. Mol Cancer Ther 9(4): 1039-46, 2010.

      Morozov A, Downey RJ, Healey J, Moreira AL, Lou E, Franceschino A, Dogan Y,
      Leung R, Edgar M, LaQuaglia M, Maki RG, Moore MA. Benign mesenchymal stromal
      cells in human sarcomas. Clin Cancer Res 16(23): 5630-40, 2010.

      Gladdy RA, Qin LX, Moraco N, Edgar MA, Antonescu CR, Alektiar KM, Brennan MF,
      Singer S. Do radiation-associated sarcomas have the same prognosis as sporadic soft
      tissue sarcomas? J Clin Oncol 28(12): 2064-9, 2010.

      Scheithauer BW, Amrami KK, Folpe AL, Silva AI, Edgar MA, Woodruff JM, Levi AD,
      Spinner RJ. Synovial sarcoma of nerve. Hum Pathol 42(4): 568-77, 2011.

      Wernicke AG, Edgar MA, Lavi E, Liu H, Salerno P, Bander NH, Gutin PH. Prostate-
      specific membrane antigen as a potential novel vascular target for treatment of
      glioblastoma multiforme. Arch Pathol Lab Med 135: 1486-9, 2011.

      Edgar M, Lauer SR, Bridge JA, Rizzo M. Soft tissue angiofibroma: report of two cases of
      a recently described entity. Human Pathology Mar; 44(3): 438-41, 2013.

      Lauer SR, Edgar M, Gardner J, Sebastian A, Weiss SW. Soft tissue chordoma: a
      clinicopathologic analysis of 11 cases. Am J Surg Pathol 37(5): 719-726, 2013.

      Marcus D, Stapleford L, Edgar M, Hawk N, Sullivan P. Small cell carcinoma of the anus
      in the setting of prior squamous dysplasia and carcinoma in situ. J Gastrointest Oncol
      2013 Jun 4, E1-4.

      Hernandez A, Gardner J, Parker D, Monson D, Edgar M. Chondroid syringoma with
      tyrosine crystals. J Cutan Pathol 40(6), 527-9, 2013.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 58 of 61 PAGEID #: 76847




      Huse J, Edgar M, Mikolaenko I, Lavi E, Rosenblum M. Multinodular and vacuolating
      neuronal tumors of the cerebrum: ten cases of a distinctive seizure-associated lesion.
      Brain Pathology 23(5): 515-24, 2013.

      Stuart LN, Gardner JM, Lauer SR, Monson DK, Parker DC, Edgar MA. Epithelioid
      sarcoma-like (pseudomyogenic) hemangioendothelioma clinically mimicking
      dermatofibroma, diagnosed by skin biopsy in a 30-year-old man. Journal of Cutaneous
      Pathology 40(10): 909-13, 2013.

      Hart JL, Edgar M, Gardner JM. Vascular Tumors of Bone. Seminars in Diagnostic
      Pathology 30(1): 30-38, 2014.

      Luther N, Zhou Z, Zanzonico P, Cheung NK, Humm J, Edgar M, Souweidane MM. The
      potential of theragnostic 124I-8H9 convection-enhanced delivery in diffuse intrinsic
      pontine glioma. Neuro Oncol 16(6): 800-6, 2014.

      Linos K, Bridge JA, Edgar M. MUC4-negative FUS-CREB3L2 rearranged low grade
      fibromyxoid sarcoma. Histopathology 65(5): 722-4, 2014.

      Linos K, Carter JM, Gardner JM, Folpe AL, Weiss SW, Edgar MA. Myofibromas with
      atypical features: expanding the morphologic spectrum of a benign entity. Am J Surg
      Pathol 38(12): 1649-54, 2014.

      Hart JL, Edgar MA, Gardner JM. Vascular tumors of bone. Semin Diagn Pathol 31(1):
      30-8, 2014.

      Linos K, Stuart L, Goncharuk V, Edgar M. Benign cutaneous biphasic hybrid tumor of
      perineurioma and cellular neurothekeoma: a case report expanding the clinical and
      histopathologic features of a recently described entity. Am J Dermatopathol 37(4): 319-
      22, 2015.

      Sullivan HC, Edgar MA, Cohen C, Kovach CK, HooKim K, Reid MD. The utility of
      ERG, CD31, and CD34 in the cytological diagnosis of angiosarcoma: an analysis of 25
      cases. J Clin Pathol 68(1): 44-50, 2015.

      Clay MR, Martinez AP, Weiss SW, Edgar MA. MDM2 amplification in problematic
      lipomatous tumors: analysis of FISH testing criteria. Am J Surg Pathol 39(10): 1433-9,
      2015.

      Hart J, Gardner JM, Edgar M, Weiss SW. Epithelioid schwannomas: An analysis of 58
      cases including atypical variants. Am J Surg Pathol 40(5): 704-13, 2016.

      Rizer M, Singer AD, Edgar M, Jose J, Subhawong TK. The histological variants of
      liposarcoma: predictive MRI findings with prognostic implications, management, follow-
      up and differential diagnosis. Skel Radiol 2016 May 21 (Epub ahead of print)
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 59 of 61 PAGEID #: 76848




      Geller RL, Hookim K, Sullivan HC, Stuart LN, Edgar M, Reid MD. Cytologic features of
      angiosarcoma: A review of 26 cases diagnosed on FNA. Cancer Cytopathol 2016 Sep;
      124(9):659-68.

      Clay MR, Martinez AP. Weiss SW, Edgar MA. MDM2 and CDK4
      immunohistochemistry: Should it be used in problematic differentiated lipomatous
      tumors? A new perspective. Am J Surg Pathol 2016 Dec;40(12): 1647-1652.

      Magliocca KR, Edgar MA, Cory A, Villari CR. Dedifferentiated chondrosarcoma of the
      larynx: Radiological, gross, microscopic and clinical features. Ann Diagn Pathol 2017
      Oct;30:42-46.


      BOOK CHAPTERS

      Spinal Vascular Malformations in Operative Techniques in Neurosurgery Vol 6,
      Issue 3: 122-124, September 2003.

      Benign Nerve Sheath Tumors in Orthopedic Knowledge Update: Musculoskeletal
      Tumors 2, Herbert S. Schwartz, ed. American Academy of Orthopedic Surgeons, 2007.


      INVITED PRESENTATIONS:

      Postmortem Diagnosis of Neurodegenerative Disorders. Short Course 09, USCAP
      Annual Meeting 1999 - 2002 with MJ Ma, MD, PhD and JP vonSattel, MD.

      Moderator, Neuropathology Section, Proffered Papers, USCAP Annual Meeting, New
      Orleans, LA, March 2000.

      Neuroscience Grand Rounds, Memorial Sloan-Kettering Cancer Center, NY, March 20,
      2001. Oligodendroglioma: One Neuropathologist’s Perspective.

      Immunohistochemistry in Brain Tumor Diagnosis and Prognosis. Society for Applied
      Immunohistochemistry, 4 October 2003.

      Human Neurodegenerative Diseases: Immunohistochemistry in Diagnosis. Society for
      Applied Immunohistochemistry, 4 October 2003.

      WHO 2000 Classification of Brain Tumors. Annual Spring Meeting of The New York
      Roentgen Society, 14 April 2004, Rockefeller University.

      WHO Classification of Brain Tumors. Brain Tumors: Advances in Diagnosis &
      Treatment, A Comprehensive Review (Cornell). New York Grand Hyatt, 8 November
      2004.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 60 of 61 PAGEID #: 76849




      Intraoperative Smear Cytology in Neuropathology. Evolution of Cytopathology,
      Memorial Sloan-Kettering Cancer Center, NY, 21 November 2004.

      Intraoperative Smear Cytology in Neuropathology. Pathology Grand Rounds, Long
      Island Jewish Hospital, NY, 13 January 2005.

      Skeletal Metastases. Pathology Refresher Course, International Skeletal Society Annual
      Meeting, Singapore, 29 September 2005.

      Update on Pathology and Genetics. Advances in Neuro-Oncology, Memorial Sloan-
      Kettering Cancer Center, NY, Department of Neurology 30th Anniversary, 21 October
      2005.

      Subspecialty Conference: Neuropathology. US and Canadian Academy of Pathology
      Annual Meeting, Atlanta, GA, February 2006 (presented in absentia by Dr. Gregory
      Fuller during The Blizzard of 2006).

      Subspecialty Conference: Neuropathology. US and Canadian Academy of Pathology
      Annual Meeting, San Diego, CA, March 2007.

      Surgical Pathology of Neoplastic Diseases; MSKCC 25th Anniversary Course. May 9:
      Case Presentation; May 11: Intraoperative Smear Cytology of CNS Lesions (for Dr. Marc
      Rosenblum).

      Epithelioid Vascular Tumors of Soft Tissue and Bone. Moffitt Cancer Center, Tampa,
      Florida; 15 April 2008.

      Intraoperative Smear Cytology of CNS lesions. CellNetix Pathology, Seattle, WA; 18
      April 2008.

      Bone and Soft Tissue Tumors of the Head and Neck. The Surgical Pathology of
      Neoplastic Diseases, Memorial Sloan-Kettering Cancer Center, New York, NY; 14 May
      2008.

      Spindle Cell Tumors of the Breast. The Surgical Pathology of Neoplastic Diseases,
      Memorial Sloan-Kettering Cancer Center, New York, NY; 15 May 2008.

      What’s New and Neuronal: Brain Tumor Update. PSPH Olympia Neurosurgery Grand
      Rounds, Olympia WA; 6 February 2009

      Epithleioid Tumors of Bone and Soft Tissue. WSSP Meeting, Seattle, WA February 7,
      2009.

      Notochordal and Related Lesions. Moffitt Cancer Center, Tampa, FL; 2 June 2009.
Case: 2:11-cv-01016-EAS-MRM Doc #: 1950 Filed: 10/26/18 Page: 61 of 61 PAGEID #: 76850




      Bone and Soft Tissue Tumors: an Update. Duckworth Pathology Group Continuing
      Medical Education, Memphis, TN, 19 February 2011

      Bone Tumor Basics. Emory Orthopedic Surgery Grand Rounds, Atlanta, GA, 1 May
      2012.


      OTHER ACTIVITIES:

      Ad hoc reviewer:

             American Journal of Pathology
             American Journal of Dermatopathology
             Annals of Surgical Oncology
             Applied Immunohistochemistry and Molecular Morphology
             Children’s Brain Tumor Foundation
             Cutaneous Pathology
             Head & Neck
             Head and Neck Pathology
             Histology and Histopathology
             Neuro-oncology
             Neurosurgery
             Virchows Archiv
             International Journal of Surgical Pathology
